33 F.3d 58
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William David HILL, Plaintiff-Appellant,v.Samuel LEWIS;  John Hallahan, Defendants-Appellees.
No. 93-17172.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 10, 1994.

Before:  WALLACE, Chief Judge;  HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Plaintiff William David Hill, an Arizona state prisoner, appeals pro se the district court's grant of summary judgment in favor of defendants in his 42 U.S.C. Sec. 1983 action against various prison officials.  We affirm the district court for the reasons stated in its October 19, 1993 order granting summary judgment.


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3